Case 2:20-cv-08930-DSF-MRW Document 49 Filed 08/20/21 Page 1 of 2 Page ID #:292




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     WESLEY SINNATHAMBY,                CV 20-8930 DSF (MRWx)
         Plaintiff,

                     v.                 ORDER RE NOTICE OF
                                        UNAVAILABILITY
     MICHAEL DUANE INSCORE, et
     al.,
          Defendants.



            On August 19, 2021, defense counsel filed a document titled
     Notice of Unavailability of Counsel. This Court’s Standing Order,
     filed in this case on September 30, 2020, provides:

                16. ANotice of Unavailability@

                While the Court expects that counsel will conduct
          themselves appropriately and will not deliberately
          schedule Court or other proceedings when opposing
          counsel are unavailable, a ANotice of Unavailability@
          has no force or effect in this Court and should not be
          filed. The filing of such a document may result in
          sanctions.

          The filing of the Notice of Unavailability violates this Court’s
     Standing Order. To the extent the Notice was meant to
     communicate with the Court, it is inappropriate. Counsel lacks
     the authority to usurp the Court’s control of its own docket. The
     Court cannot keep track of the hundreds of counsel who have
Case 2:20-cv-08930-DSF-MRW Document 49 Filed 08/20/21 Page 2 of 2 Page ID #:293




     matters before it at any point in time to be sure it sets no matters
     that are inconvenient for one of them. Should the Court set a
     matter when counsel is justifiably unavailable, a request to
     continue the matter should be filed, with an explanation of the
     grounds for the unavailability.

           Moreover, it is entirely inappropriate for counsel to suggest
     that this Court would impose sanctions on Plaintiff’s counsel
     under these circumstances. Contrary to the suggestion in the
     Notice, Tenderloin Housing Clinic, Inc. v. Sparks, 8 Cal. App. 4th
     299 (1992) provides no basis for filing such a Notice, even in
     California state courts. Carl v. Superior Court, 157 Cal. App. 4th
     73 (2007); In re Marriage of Falcone, 164 Cal. App. 4th 814, 824
     (2008). It certainly has no effect in this Court.

           Counsel is ordered to show cause in writing no later than
     August 27, 2021 why he should not be sanctioned in the amount of
     $250 payable to the Clerk of the Court for violation of this Court’s
     Standing Order. A hearing on the Order to Show Cause is set for
     August 30, 2021 at 1:30 p.m. Plaintiff’s counsel need not appear.
     Payment of $250 to the Clerk of the Court by August 27, 2021 will
     be a sufficient response to this Order to Show Cause.



     IT IS SO ORDERED.



     Date: August 20, 2021                 ___________________________
                                           Dale S. Fischer
                                           United States District Judge




                                       2
